 Keith Altman (pro hac vice)
 The Law Office of Keith Altman
 33228 West 12 Mile Road, Suite 375
 Farmington Hills, MI 48334
 (516)456-5885
 kaltman@lawampmmt.com

 Attorney for Plaintiff

 Michael O’Brien
 Perkins Coie LLP
 1029 West Third Avenue, Suite 300
 Anchorage, AK 99501-1981
 (907)263-6947
 mobrien@perkinscoie.com

 Attorney for Defendants

                          UNITED STATES DISTRICT COURT
                               DISTRICT OF ALASKA


DANIEL MACDONALD,                      Case: 1:20-cv-00001-SLG
               PLAINTIFF,              Hon: Sharon L. Gleason
V.
THE UNIVERSITY OF ALASKA,
SARA CHILDRESS IN HER
INDIVIDUAL AND SUPERVISORY
CAPACITY, CHASE PARKEY IN
HIS INDIVIDUAL AND
SUPERVISORY CAPACITY, SEAN
MCCARTHY, JON TILLINGHAST,
AND JOHN DOES 1-25
                   DEFENDANTS.


  JOINT STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO RESPOND

         TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ECF #32)

 MacDonald v. UA, 1:20-cv-00001-SLG                                       1



          Case 1:20-cv-00001-SLG Document 34 Filed 10/06/20 Page 1 of 2
       NOW COMES the parties, by and through the Undersigned Counsel, and hereby stipulate

to the following subject to the approval of the Court:

   1. Defendants filed a motion for summary judgment on September 18, 2020.           ECF # 32.

   2. Plaintiffs opposition is due on October 9,2020.

   3. Plaintiff requested his opposition be due on October 16, 2020 to which Defendants have

       agreed.

   4. This is Plaintiff’s first request for an extension, there is no improper purpose to this

       extension request and it is not meant to unreasonable delay the proceedings.

                                                     Respectfully Submitted,

       Dated: October 6, 2020                        /s/ Keith L. Altman
                                                     Keith Altman (pro hac vice)
                                                     The Law Office of Keith Altman
                                                     33228 West 12 Mile Road, Suite 375
                                                     Farmington Hills, MI 48334
                                                     (516)456-5885
                                                     kaltman@lawampmmt.com

                                                     Attorney for Plaintiff

                                                     /s/__Michael O’Brien______
                                                     Michael O’Brien
                                                     Perkins Coie LLP
                                                     1029 West Third Avenue, Suite 300
                                                     Anchorage, AK 99501-1981
                                                     (907)263-6947
                                                     mobrien@perkinscoie.com

                                                     Attorney for Defendants




MacDonald v. UA, 1:20-cv-00001-SLG                                                                2



         Case 1:20-cv-00001-SLG Document 34 Filed 10/06/20 Page 2 of 2
